People v Villar (2022 NY Slip Op 00058)





People v Villar


2022 NY Slip Op 00058


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Webber, J.P., Friedman, Oing, Moulton, Kennedy, JJ. 


Ind No. 2398/17 Appeal No. 14966 Case No. 2019-2132 

[*1]The People of the State of New York, Respondent,
vJose Villar, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Abraham L. Clott, J.), rendered January 17, 2019, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 4½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Thomas, 34 NY3d 545 [2019], cert denied 589 US , 140 S Ct 2634 [2020]; People v Bryant, 28 NY3d 1094, 1096 [2016]), which forecloses review of his suppression claims. Contrary to defendant's assertions, the record indicates that defendant pleaded guilty before the court issued a final ruling on his motions to controvert search warrants and suppress the physical evidence recovered. Accordingly, defendant has forfeited the right to raise a claim related to those motions on appeal (see CPL 710.70[2]; People v Fernandez, 67 NY2d 686, 688 [1986]). In any event, a review of the search warrants and supporting affidavits establishes that the warrants were based on probable cause and describe the places to be searched with sufficient particularity. 
We perceive no basis for reducing the sentence.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022